Mr. Justice McCoy,
of the Supreme Court of the District of
Columbia, who sat with the Court in the hearing and determination of the appeal in the place of Mr. Chief Justice Shepard, concurring:
I concur iu the conclusion that the decree herein must be reversed.
The only evidence of the agreement of separation is that which is found in the testimony of the appellant, the agreement itself not having been produced, and what she says does not establish the making of a contract sufficiently broad in its terms to prevent her from now claiming the right to share in the personal estate of Josiah Shaw.
The decree cannot he upheld on the ground of estoppel because there is no one before the court who has changed his position in reliance upon anything that the appellant did of upon the failure of the appellant to do what she might have done.
These conclusions are not based at all upon any view as. to the conduct of the decedent. The appellant would have us, believe that she was not in fault at all, hut it seems to me that, there is more in the story of the lives of these two people than the appellant has allowed to come into this case.
In a. letter of the decedent to her he states that he had. kept his agreement and that she must stop annoying him, else he would take steps to protect himself. Here-was a, challenge to the, appellant to assert her rights, which she, did not accept. Why not %
I prefer therefore to place my concurrence on the two grounds already stated, for if an agreement, on the past .of.: the .-appellant to forego an interest in Shaw’s estate were clearly proved, there would be', nothing-inequitable in permitting the,-.agreement to have effect; or if anyone had been injured in reliance upon hsw;coi.i(hKh,. it would .not be equitable;-!© permit 'her 'to .Interfere wtih righto acquired from Shaw in good faith^and ftír value.. ■
*536■ The court below not baving passed upon the question of tbo proper proportion of the estate to be awarded to the appellant in the event that sbe is entitled to anything, I express no opinion tbereon.